A. D. KENAMOND, Judge.
About the middle of the afternoon of March 15, 1951, Fred F. Willett, the driver of one of Rich Valley Dairy Company’s trucks, a 1948 model 2-ton Chevrolet, was driving out Fifth street, Point Pleasant, West Virginia, when at the intersection of Fifth and Viand streets, the truck was struck by West Virginia national guard truck 480-69-43. Claimant seeks to recover $376.47, the amount required to repair damage to the Rich Valley Dairy Company truck caused by the collision, and $40.00, the amount necessary to replace service of same during the four days it was out of commission.
Respondent in the case resisted the claim with no testimony, only asking that claimant present evidence to the court of claims that the driver of the national guard truck was negligent and at fault and that the damages claimed were reasonable and just.
Evidence presented by claimant showed that driver Willett had stopped his truck on Fifth street when the traffic light was red, and when the light turned green pulled into Viand street. The testimony showed that the national guard truck driver had speeded up along Viand street hoping to cross Fifth street before the light turned red. Too late to pass over Fifth street before the light turned red, the national guard truck driver put on his brakes, but too late to prevent crashing into the claimant’s truck, after skidding a considerable distance.
Claimant secured three estimates of cost of repairs, which repairs were made by Mason Motor Company, of Point Pleasant, at a cost of $376.47, the lowest of three estimates secured.
Testimony showed that it was necessary for claimant to hire a truck for four days to make his usual milk deliveries. Secur*41ing on short notice only a small truck necessitated claimant’s making two trips of approximately 100 miles each day instead of the accustomed single trip each day. Cost of use of the smaller truck to Rich Valley Dairy Company was $10.00 per day or a total of $40.00.
With the testimony of the claimant before us and in the lack of counter testimony of respondent, it is the unanimous opinion of the court of claims that the driver of the national guard truck was negligent and solely at fault, that his violation of the stop sign at point of collision was the proximate cause of damages done to claimant’s truck, making the state agency involved liable to claimant for said damages.
Accordingly we make an award to Rich Valley Dairy Company in the sum of four hundred sixteen dollars and forty-seven cents ($416.47).